DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 10/18/2022.
	Claims 1-20 are pending and examined.

Per claim 10, applicant is advised to amend claim to use the term “natively compiled application” instead of the term “native application”, so claim 10 is consistent with claims 1 and 9.

Response to Arguments
Applicant’s arguments filed on 10/18/2022. have been fully considered but they are moot in light of new grounds of rejection with a new reference (Cabillic) applied.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec et al.  (US PGPUB 2016/0246700), hereinafter Pechanec, in view of Cabillic et al. (US PGPUB 2012/0304154) hereinafter Cabillic, in view of Pugh et al. (US PGPUB 2005/0010678) hereinafter Pugh.

Per claim 1, Pechanec discloses “a system, comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to perform” (paragraph [0004]); “an emulation layer from an integrated development environment (IDE) that is configured to develop and debug programs in an interpreted programming language”, the emulation layer converts commands between languages, “the languages comprising a first language and a second language, wherein the first language is used between the IDE and the emulation layer, and the second language is used between the emulation layer and a native debugger and a natively compiled application” (paragraphs [0004][0021]-[0023]; claim 1; a meta-debugger (IDE) that is configured to debug programs in different languages, including in Java language (interpreted programming language); the meta-debugger has a native debugger interface module (emulation layer) converts a debugging command from one language (first language) to another language (second language); the debugging command is received in a first language which is used between the user interface module of the meta-debugger (IDE) and the native debugger interface module (emulation layer); the converted debugging command is in a second language which is used between the native debugger interface module (emulation layer) and the native debugger (debugging a natively compiled application); “receiving at the emulation layer, a command in the first language to perform debugging on the natively compiled application; decoding the command to retrieve a parameter and a reference to the natively compiled application; mapping the command to a native debugger command in the second language; and invoking the native debugger to execute the natively compiled application using the native debugger command and the parameter as inputs” (Fig. 2; paragraphs [0004][0016][0021]-[0023]; a distributed debugging system; receiving a debugging command at a meta-debugger; the meta-debugger comprises a plurality of native debuggers, including JAVA debugger, C debugger; thus, the meta-debugger can receive a command to perform debugging on a natively compiled application (Java or C application); the native debugger interface module (emulation layer) converts the debugging command from one language (first language to another language (second language), the command can be setting a breakpoint at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the natively compiled application being debugged); the native debugger executes the natively compilated application being debugged, and based on the converted debug command, reports back the content of memory during execution).
While Pechanec discloses the meta-debugger has a native debugger interface module (emulation layer) converts a debugging command from one language (first language) to another language (second language), Pechanec does not explicitly teach “setting by the IDE, languages of the emulation layers”. However, Cabillic suggests the above (claims 1, 4; paragraphs [0071][0078]-[0081]; the gateway debugger is a program or a software program (IDE) that defines (setting) an interface (emulation layer) between the debugger for the source language and the debugger for the destination language; receiving a debugging request (command) in the source language, converting the request to a request in the destination language; i.e. defining a conversion interface between a debugger for a first language and a debugger for a second language). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec and Cabillic to allow an IDE to define (setting and specify) the languages of the conversion interface (emulation layers), this gives the user flexibility to select particular source language and destination language for the conversion.
While Pechanec discloses a distributed debugging system where the components are connected in a network, Pechanec does not explicitly disclose “receiving a connection request at an emulation layer from an integrated development environment (IDE); connecting, via a socket connection, the emulation layer with the IDE”. However, Pugh suggests the above (paragraphs [0008][0050][0056][0057]; a distributed debugging system, wherein a debug client is an integrated development environment (IDE) debugger, and the debug client connects and sends requests to another debug component on a network via a socket connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Cabillic and Pugh to connect an IDE debug client to Pechanec’s distributed debug system via a socket connection, which is commonly practiced and supported in the field of computer communication.

Per claim 3, Pechanec further suggests “wherein the command is a request for a break point at a location specified by the parameter” (paragraphs [0022][0029]; set a breakpoint at a specific location).

Per claim 4, Pechanec further suggests “wherein the command is a request for data at a location specified by the parameter” (paragraph [0023]; request memory content at a specific location).

Per claim 5, Pechanec further suggests “decoding comprises converting the parameter from the first language to the second language” (paragraph [0022]; converting a debug command to a command compatible with a native debugger).

Per claim 6, Pechanec does not explicitly teach “wherein the first language is bytecode” However, Pechanec suggests (paragraphs [0014][0022]; a distributed debugging system, wherein one service may invoke another service, various debuggers include a Java debugger (which can execute Java bytecode); therefore, it would have been obvious that a command from a debug client (Java bytecode debugger) is converted to another command that is compatible to another native debugger, because of popularity of Java bytecode programs and Java bytecode debuggers).

Per claim 7, Cabillic further suggests “wherein the second language is native CPU instructions” (paragraph [0016]; a native debugger to debug compiled program instructions (native CPU instructions)). Pechanec further discloses the meta-debugger comprises a plurality of native debuggers.

Per claim 8, Pugh further suggests “the command is a debug wire protocol command” (paragraphs [0014][0028]; debugging using Java wire debug interface).

Claims 15 and 17-20 are rejected under similar rationales as claims 1, 3-6.

Claims 2, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec, in view of Cabillic, in view of Pugh, and in view of Konishi et al. (US PGPUB 2007/0168985) hereinafter Konishi.

Per claim 2, Pechanec does not explicitly teach “receiving a response from the native debugger; encoding the response from a debugger command in the second language to a corresponding debugger command in the first language; and sending, via the socket connection, the encoded response to the IDE”. However, Konishi suggests the above (Fig. 1; paragraph [0031]; application debugging on a network between a debug client and a debug host, the debug client sends commands to the debug host, a debug communication program (emulation layer) translates the debug commands into host compatible commands, then the debug communication program receives a response from the debug host, and translates the response into a compatible format for the debug client, and sends the translated response to the debug client via a network connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Cabillic, Pugh and Konishi to incorporate a debug communication program to translate requests and responses from different debugging programs, to allow interoperability among the different debugging programs.

Per claim 14, Pechanec does not explicitly teach “the command is a debug wire protocol command”. But Pugh suggests “the command is a debug wire protocol command” (paragraphs [0014][0028]; debugging using Java wire debug interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Cabillic, Pugh and Konishi to use Java wire debug interface in order to debug a Java program.

Claim 16 is rejected under similar rationales as claim 2.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec, in view of Cabillic, and in view of Konishi.

Per claim 9, Pechanec discloses an emulation layer of an integrated development environment (IDE) that is configured to develop and debug programs in an interpreted programming language, the emulation layer converts commands between languages, “the languages comprising a first language and a second language, wherein the first language is used between the IDE and the emulation layer, and the second language is used between the emulation layer and a native debugger and a natively compiled application” (paragraphs [0004][0021]-[0023]; claim 1; a meta-debugger (IDE) that is configured to debug programs in different languages, including in Java language (interpreted programming language); the meta-debugger has a native debugger interface module (emulation layer) converts a debugging command from one language (first language) to another language (second language); the debugging command is received in a first language which is used between the user interface module of the meta-debugger (IDE) and the native debugger interface module (emulation layer); the converted debugging command is in a second language which is used between the native debugger interface module (emulation layer) and the native debugger (debugging a natively compiled application)); “receiving at an emulation layer, a command to perform debugging on bytecode compiled from source code; converting the command in a first language to a native debugger command in a second language; executing the natively compiled application using the native debugger command as an input of a native debugger” (Fig. 2; paragraphs [0004][0016][0021]-[0023]; a distributed debugging system; receiving a debugging command at a meta-debugger; the meta-debugger comprises a plurality of native debuggers, including JAVA debugger, C debugger; a person skilled in the art would recognize a Java application is bytecode compiled from source code; thus, the meta-debugger can receive a command to perform debugging on a Java bytecode program; the native debugger interface module (emulation layer) converts the debugging command from one language to another language (a native debugging command), the command can be setting a breakpoint at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the natively compiled application being debugged); the native debugger executes the natively compiled application being debugged, and based on the converted debug command, reports back the content of memory during execution).
While Pechanec discloses the meta-debugger has a native debugger interface module (emulation layer) converts a debugging command from one language (first language) to another language (second language), Pechanec does not explicitly teach “setting by the IDE, languages of the emulation layers”. However, Cabillic suggests the above (claims 1, 4; paragraphs [0071][0078]-[0081]; the gateway debugger is a program or a software program (IDE) that defines (setting) an interface (emulation layer) between the debugger for the source language and the debugger for the destination language; receiving a debugging request (command) in the source language, converting the request to a request in the destination language; i.e. defining a conversion interface between a debugger for a first language and a debugger for a second language). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec and Cabillic to allow an IDE to define (setting and specify) the languages of the conversion interface (emulation layers), this gives the user flexibility to select particular source language and destination language for the conversion.
While Pechanec discloses a distributed debugging system where the components are connected in a network, Pechanec does not explicitly teach “receiving a response from the native debugger in the second language; converting the response to the first language; and outputting the converted response”. However, Konishi suggests the above (Fig. 1; paragraph [0031]; application debugging on a network between a debug client and a debug host, the debug client sends commands to the debug host, a debug communication program (emulation layer) translates the debug commands into host compatible commands, then the debug communication program receives a response from the debug host, and translates the response into a compatible format for the debug client, and sends the translated response to the debug client via a network connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Cabillic and Konishi to incorporate a debug communication program to translate requests and responses from different debugging programs, to allow interoperability among the different debugging programs.

Per claim 10, Pechanec further suggests “decoding the command to retrieve a parameter and a reference to the native application; and mapping the command to native debugger command” (Fig. 2; paragraphs [0016][0021]-[0023]; the native debugger interface module (emulation layer) converts the debugging command into a native debugging command, the command can be setting a breakpoint information at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the native application being debugged)).

Per claim 11, Pechanec further suggests “wherein the command is a request for a break point at a location specified by the parameter” (paragraphs [0022][0029]; set a breakpoint at a specific location).

Per claim 12, Pechanec further suggests “wherein the command is a request for data at a location specified by the parameter” (paragraph [0023]; request memory content at a specific location).

Per claim 13, Pechanec does not explicitly teach “wherein the first language is bytecode” However, Pechanec suggests (paragraphs [0014][0022]; a distributed debugging system, wherein one service may invoke another service, various debuggers include a Java debugger (which can execute Java bytecode); therefore, it would have been obvious that a command from a debug client (Java bytecode debugger) is converted to another command that is compatible to another native debugger, because of popularity of Java bytecode programs and Java bytecode debuggers). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193